J-S35014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: INTEREST OF C.L.V., A MINOR                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


APPEAL OF: E.V., FATHER
                                                       No. 54 WDA 2017


                   Appeal from the Order November 23, 2016
                In the Court of Common Pleas of McKean County
                      Orphans' Court at No(s): 42-16-0112


BEFORE: LAZARUS, J., RANSOM, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY LAZARUS, J.:                           FILED JUNE 19, 2017

        E.V. (“Father”) appeals from the order, entered in the Court of

Common Pleas of McKean County, terminating his parental rights to C.L.V.,

(DOB: August, 2013).1 After our review, we affirm.

        At birth, C.L.V. tested positive for opiates. Bucks County Children and

Youth Services (“CYS”) placed C.L.V. with paternal aunt and her husband

(“Petitioners”). Petitioners reside in Kane, McKean County.

        C.L.V. was adjudicated dependent on November 27, 2013, when she

was three months old.          C.L.V. has lived with, and has been exclusively

parented by, Petitioners, since she was four days old.



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 The court also terminated Mother’s parental rights. Her separate appeal is
docketed at 254 WDA 2017.
J-S35014-17



       Father resided with Petitioners for some time after C.L.V.’s birth, but

was incarcerated in October 2013 for a parole violation.        Mother left the

Kane area after C.L.V.’s birth. Father and Mother were never married; both

have substance abuse and criminal histories.

       On May 20, 2016, Petitioners filed a petition to terminate Father’s

parental rights.     See 23 Pa.C.S.A. § 2512(a)(3).2    Following a hearing on

October 5, 2015, the court granted the petition. The order was docketed on

November 23, 2016; a notation on the docket indicates that notice of the

order was sent to the parties on November 29, 2016. Father filed his notice




____________________________________________


2
    § 2512. Petition for involuntary termination

       (a) Who may file.--A petition to terminate parental rights with
       respect to a child under the age of 18 years may be filed by any
       of the following:

          (1) Either parent when termination is sought with respect
          to the other parent.

          (2) An agency.

          (3) The individual having custody or standing in loco
          parentis to the child and who has filed a report of intention
          to adopt required by section 2531 (relating to report of
          intention to adopt).

          (4) An attorney representing a child or a guardian ad litem
          representing a child who has been adjudicated dependent
          under 42 Pa.C.S. § 6341(c) (relating to adjudication).

    23 Pa.C.S.A. § 2512(a)(3) (emphasis added).



                                           -2-
J-S35014-17



of appeal and Rule 1925(b) Statement of Errors Complained of on Appeal3

on January 3, 2017.

       Our rules of appellate procedure provide: “Except as otherwise

prescribed by this rule, the notice of appeal required by Rule 902 (manner of

taking appeal) shall be filed within 30 days after the entry of the order from

which the appeal is taken.” Pa.R.A.P. 903(a).    Rule 108(b) designates the

date of entry of an order as “the day on which the clerk makes the

notation in the docket that notice of entry of the order has been

given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b) (emphasis

added). See In re K.P., 872 A.2d 1227, 1230 (Pa. Super. 2005) (“An order

(or decree) is ‘entered’ [when] it is entered on the docket and notation is

placed in the record that the clerk of court or prothonotary delivered or

mailed copies of the order to the parties.          See Pa.R.A.P. 108(b)).”

(emphasis added).

       Father’s appeal was due to be filed within 30 days from November 29,

2016, or by December 29, 2016. This appeal, filed on January 3, 2017, is

untimely, and this Court does not have jurisdiction. See Pa.R.A.P. 903(a).

       Appeal quashed.



____________________________________________


3
  See Pa.R.A.P. 905(a)(2) (“If the appeal is a children’s fast track appeal,
the concise statement of errors complained of on appeal as described in Rule
1925(a)(2) shall be filed with the notice of appeal and served in accordance
with Rule 1925(b)(1).”).



                                           -3-
J-S35014-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2017




                          -4-